DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 10-12, Smith (U. S. Patent No. 7,742,568 B2) disclosed a modular detector line that comprises:
at least one module (104) comprising:
an array of detectors (130) (column 4, lines 29-47).
However, the prior art failed to disclose or fairly suggested a modular detector line as claimed.

With respect to claims 14 and 15, Smith (U. S. Patent No. 7,742,568 B2) disclosed a method that comprises:
carrying components of an inspection system to inspect an automobile (202); 
obtaining a first radiographic image of the inspected automobile using a first scanning frame (101) through a substantially vertical projection by moving the inspected automobile with respect to the first scanning frame, the first 103) to produce a radiation beam;
positioning the first scanning frame over the inspected automobile so that the radiation beam from the penetrating radiation source is oriented towards the ground and passes through the inspected automobile in a substantially vertical plane; and
providing a detector line (104) having a first array of detectors and positioning the first array of detectors under the inspected automobile such that the radiation beam from the penetrating radiation source is aligned with the first array of detectors as the inspected automobile is moved of the detector line.
However, the prior art failed to disclose or fairly suggested a method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Morton (U. S. Patent No. 9,274,065 B2) disclosed a high-speed security inspection system.
Morton (U. S. Patent No. 9,158,027 B2) disclosed mobile scanning systems.
Morton (U. S. Patent No. 8,903,046 B2) disclosed a covert surveillance using multi-modality sensing.
Mian et al. (U. S. Patent No. 8,150,105 B2) disclosed an inspection using three-dimensional profile information.
Chen et al. (U. S. Patent No. 7,991,117 B2) disclosed an apparatus and a method to facilitate dynamically-adjusting a radiation intensity for imaging purposes.
Goodenough et al. (U. S. Patent No. 7,929,664 B2) disclosed CT scanning and contraband detection.
Richardson et al. (U. S. Patent No. 7,596,275 B1) disclosed methods and systems for imaging and classifying targets as empty or non-empty.
Chalmers et al. (U. S. Patent No. 7,505,556 B2) disclosed X-ray backscatter detection imagining modules.
Singh (U. S. Patent No. 7,319,737 B2) disclosed a laminographic system for 3D imaging and inspection.
Verbinski et al. (U. S. Patent No. 6,507,025 B1) disclosed a detection of a density using real-time discrete photon-counting for fast-moving targets.
Verbinski et al. (U. S. Patent No. 6,255,654 B1) disclosed a detection of a density using discrete photon-counting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884